UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 4, 2011 BIG CAT ENERGY CORPORATION (Exact name of registrant as specified in its charter) NEVADA 000-49870 61-1500382 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer ID) PO Box 500 121 W. Merino St Upton, Wyoming 82730 (Address of principal executive offices and Zip Code) (307) 468-9369 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02b Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective January 4, 2011 David Brennan resigned as a Director of Big Cat Energy Corporation.His resignation was not as a result of any disagreement with the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 6th day of January 2011 BIG CAT ENERGY CORPORATION BY: /s/ Richard G. Stifel Richard G. Stifel, Principal Financial Officer, and Secretary
